Exhibit 10.6

nStor Corporation, Inc.

July 31, 2004

H. Irwin Levy
1601 Forum Place
Suite 500
West Palm Beach, Florida 33417


Dear Mr. Levy:

We have agreed to the following amendments to that certain 10% Convertible
Subordinated Promissory Note, dated June 14, 2002, in the amount of $650,000, as
amended on June 30, 2003 increasing the outstanding principal of the Note to
$818,370, as amended on December 31, 2003 increasing the outstanding principal
of the Note to $859,625, as amended on April 30, 2004 increasing the outstanding
principal of the Note to $888,122, with a maturity date of July 31, 2004 (the
“Amended Note”), payable by nStor Corporation, Inc. to H. Irwin Levy, copies of
which are attached hereto. 

1)         The maturity date of the Amended Note is hereby extended from July
31, 2004 to October 31, 2004 (“Maturity”).

2)         Accrued and unpaid interest on the Amended Note through July 31, 2004
in the amount of $22,343 is hereby added to the $888,122 principal amount of the
Amended Note so that as of the date hereof, the principal amount of the Amended
Note has been increased to $910,465 (the “New principal Amount”).  Interest at
the rate of ten percent (10%) per annum will accrue on the unpaid New Principal
Amount and be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

/s/ Jack
Jaiven                                                                         
Agreed By: /s/ H. Irwin Levy
Jack
Jaiven                                                                              
H. Irwin Levy
Vice President and Treasurer

JJ/tw

1601 Forum Place * Suite 500 * West Palm Beach * Florida * 33401
(561) 640-3105 * fax (561) 640-3160